Citation Nr: 0638556	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  03-20 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran had active military service from June 1978 to 
June 1981 and from November 1990 to June 1991.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2001 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In June 2004, the Board remanded this case for notification 
and development action.  The case was returned to the Board 
in September 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In December 2003, the appellant testified at an electronic 
(videoconference) hearing before a Veterans Law Judge.  A 
transcript of the hearing is of record.  That Veterans Law 
Judge is no longer employed by the Board.

In a letter sent to the appellant in October 2006, the Board 
notified him that, under the circumstances and pursuant to 
38 C.F.R. § 20.700, he has a right to another hearing before 
a Veterans law Judge of the Board and requested him to 
indicate if he wished to attend another hearing or, in the 
alternative, have the Board decide his claims on appeal on 
the record at it now stands.  In a statement received at the 
Board in November 2006, the appellant stated that he wishes 
to attend a videoconference hearing before a Veterans Law 
Judge at the RO.  



Accordingly, the case is REMANDED for the following action:

In accordance with established 
procedures, a hearing in the appellant's 
case by videoconference should be 
scheduled.  The appellant should be 
notified of date, time, and location of 
the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

